Title: From Thomas Jefferson to Robert Gamble, 26 September 1793
From: Jefferson, Thomas
To: Gamble, Robert



Sir
Monticello Sep. 26. 1793.

In passing through Baltimore I received the Skipper’s reciept for the 14. cases of wine, which having been shipped from thence on board the sloop Polly, James Fibbett master, on the 7th. inst. is I hope arrived at Richmond by this time, in which case I shall be happy to receive them, or a part of them by the first waggon. I took the liberty of desiring a box of books from Baltimore to be also addressed to you. They will come to hand later. The receipt for the wine is inclosed. I have the honor to be Sir Your most obedt. servt

Th: Jefferson

